Citation Nr: 9910096	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-00 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for status 
postoperative left total knee arthroplasty of the left knee 
with instability and traumatic arthritis, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	James L. Nichols, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision by the 
Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO). 

REMAND

The veteran, on his December 1996 VA Form 9, requested a 
hearing before a Member of the Board at the RO.  In a 
subsequent December 1996 statement, the veteran requested a 
hearing before a hearing officer at the RO.  The veteran 
appeared before a hearing officer at the RO in February 1997.  
On a July 1998 VA Form 9 and a VA Form 21-4138, the veteran 
specifically requested a Video Conference hearing before a 
Member of the Board at the RO.  Such a hearing was not 
scheduled and the case was sent to the Board for 
adjudication. 
  
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a Video hearing before the Board.

2.  The RO issued a SSOC in November 
1998.  The RO added two issues.  The RO 
did not identify the date of the NOD in 
regard to the new issues, and in fact, 
noted that the veteran had until June 
1999 to appeal.  The Board is at a loss 
to explain why issues were added to an 
SSOC when the RO has noted that the 
issue(s) are not on appeal.  The SSOC is 
an appeal document, not an informational 
letter.  The RO shall take action that 
establishes which issues are the subject 
of a notice of disagreement.  If the RO 
has committed prejudicial error, the RO 
shall take corrective action.  If the 
issues are on appeal, the RO shall 
identify the date of the NOD.

3.  In regard to the veteran's failure 
to report for an examination, the RO is 
under an obligation to apply 38 C.F.R. 
§ 3.655 (1998).

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




